Exhibit 10.7

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”) is made and entered into as of
November 22, 2005 by and STEN Acquisition Corporation, a Minnesota corporation
(the “Purchaser”) and the undersigned shareholder (the “Company Shareholder”) of
Site Equities International, Inc., a Nevada corporation (the “Company”).

 

RECITALS

 

A.                                   Concurrently with the execution of this
Agreement, the Purchaser, the Company and Paycenters, LLC are entering into a
loan and merger option agreement (the “Option Agreement”) which provides, inter
alia, that the Purchaser shall have the option to acquire the Company by causing
the Company to merge with the Purchaser after which time the Purchaser will
continue as the surviving corporation and as a wholly-owned subsidiary of STEN
Corporation, a Minnesota corporation (“STEN”).  If the Purchaser exercises the
Merger Option (defined in the Option Agreement) and the Merger (defined in the
Option Agreement) is thereafter consummated, shares of the Company’s common
stock (“Common Stock”) will be converted into the right to receive shares of
common stock of STEN on the basis described in the Option Agreement.

 

B.                                     The Company Shareholder is the holder of
Shares as defined herein.

 

C.                                     As a material inducement to enter into
the Option Agreement, the Purchaser desires the Company Shareholder to agree,
and the Company Shareholder is willing to agree, to vote the Shares so as to
facilitate consummation of the Merger in the event that the Merger Option
(defined in the Option Agreement) is exercised.

 

D                                       Capitalized terms used but not defined
herein shall have the meanings set forth in the Option Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions set forth herein, the parties hereto agree as follows:

 


1.                                       AGREEMENT TO VOTE SHARES


 


1.1                                 DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT:


 


(A)                                  SHARES.  THE TERM “SHARES” MEANS SUCH
NUMBER OF SHARES OF CAPITAL STOCK OF THE COMPANY, INCLUDING WITHOUT LIMITATION
SHARES OF THE COMPANY COMMON STOCK, OWNED OF RECORD OR BENEFICIALLY BY THE
COMPANY SHAREHOLDER OR OVER WHICH THE COMPANY SHAREHOLDER MAY EXERCISE VOTING
POWER OR CONTROL AS OF THE EXECUTION BY THE COMPANY SHAREHOLDER OF THIS
AGREEMENT OR AS OF THE RECORD DATE FOR OF ANY MEETING, CONSENT OR APPROVAL
DESCRIBED IN SECTION 1.2 HEREOF.

 

--------------------------------------------------------------------------------


 


(B)                                 TRANSFER.  THE COMPANY SHAREHOLDER SHALL BE
DEEMED TO HAVE EFFECTED A “TRANSFER” OF A SECURITY IF THE COMPANY SHAREHOLDER
DIRECTLY OR INDIRECTLY:  (I) SELLS, PLEDGES, ENCUMBERS, TRANSFERS OR DISPOSES
OF, OR GRANTS AN OPTION WITH RESPECT TO, SUCH SECURITY OR ANY INTEREST THEREIN;
OR (II) ENTERS INTO AN AGREEMENT OR COMMITMENT PROVIDING FOR THE SALE, PLEDGE,
ENCUMBRANCE, TRANSFER OR DISPOSITION OF, OR GRANT OF AN OPTION WITH RESPECT TO,
SUCH SECURITY OR ANY INTEREST THEREIN.


 


(C)                                  OTHER.  FOR PURPOSES OF THE DEFINITION OF
SHARES, THE TERMS “BENEFICIAL OWNER”, “BENEFICIAL OWNERSHIP”, “AFFILIATE” AND
“ASSOCIATE” SHALL HAVE THE MEANING GIVEN SUCH TERMS IN THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


1.2                                 AGREEMENT TO VOTE SHARES.  THE COMPANY
SHAREHOLDER HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE TERMINATION OF THE
COMPANY’S SHAREHOLDERS OBLIGATIONS UNDER THIS SECTION 1.2 PURSUANT TO SECTION 3
HEREOF, AT ANY MEETING (WHETHER ANNUAL OR SPECIAL AND WHETHER OR NOT AN
ADJOURNED OR POSTPONED MEETING) OF THE SHAREHOLDERS OF THE COMPANY, HOWEVER
CALLED, OR IN CONNECTION WITH ANY CONSENT OR APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY, THE COMPANY SHAREHOLDER WILL APPEAR AT THE MEETING OR OTHERWISE CAUSE
THE SHARES OR OTHER VOTING RIGHTS OF COMPANY SHAREHOLDER TO BE COUNTED AS
PRESENT THEREAT FOR PURPOSES OF ESTABLISHING A QUORUM AND:


 


(A)                                  IN THE EVENT THAT THE MERGER OPTION IS
EXERCISED IN ACCORDANCE WITH THE TERMS OF THE OPTION AGREEMENT, VOTE, CONSENT OR
APPROVE (OR CAUSE TO BE VOTED, CONSENTED OR APPROVED) IN FAVOR OF ANY ACTION OR
PROPOSAL RELATING TO THE APPROVAL AND ADOPTION OF THE OPTION AGREEMENT, THE
MERGER, ANY AGREEMENT AND PLAN OF MERGER RELATING TO THE MERGER AND THE OTHER
ACTIONS CONTEMPLATED BY THE OPTION AGREEMENT AND ANY ACTIONS REQUIRED IN
FURTHERANCE THEREOF; AND


 


(B)                                 VOTE AGAINST, WITHHOLD CONSENT OR APPROVAL
FOR, OR DISSENT FROM (OR CAUSE TO BE VOTED AGAINST, APPROVAL OR CONSENT TO BE
WITHHELD, OR DISSENT) ANY ACTION OR PROPOSAL THAT WOULD ADVERSELY EFFECT THE
PURCHASER’S RIGHTS AND BENEFITS UNDER THE OPTION AGREEMENT; PROVIDED THE
PURCHASER IS NOT THEN IN MATERIAL BREACH ANY OF ITS OBLIGATIONS THEREUNDER.


 

By executing this Agreement, the Company Shareholder hereby revokes all proxies
heretofore made by the Company Shareholder with respect to the subject matter
contained herein.  The Company Shareholder further agrees not to enter into any
agreement or understanding with any person, including any voting agreement or
voting trust, the effect of which would be inconsistent with or violative of any
provision contained in this Section 1.2.  Notwithstanding any other provision in
this Agreement to the contrary, in no event shall this Agreement (i) be
applicable to any vote of the shareholders of the Company pertaining to the
election of directors of the Company or (ii) constitute an acknowledgement by
the Purchaser that the execution and delivery by the Purchaser or the Company
Shareholder results in, or will result in, the Purchaser acquiring beneficial
ownership of any of the Shares.

 

2

--------------------------------------------------------------------------------


 


1.3                                 TRANSFER AND OTHER RESTRICTIONS.


 


(A)                                  PRIOR TO THE TERMINATION OF THE COMPANY’S
SHAREHOLDERS OBLIGATIONS UNDER THIS SECTION 1.3 PURSUANT TO SECTION 3 HEREOF,
THE COMPANY SHAREHOLDER AGREES NOT TO, DIRECTLY OR INDIRECTLY:


 

(I)                                     OFFER FOR SALE, TRANSFER OR OTHERWISE
DISPOSE OF, OR ENTER INTO ANY CONTRACT, OPTION OR OTHER ARRANGEMENT OR
UNDERSTANDING WITH RESPECT TO, OR CONSENT TO THE OFFER FOR SALE, TRANSFER OR
OTHER DISPOSITION OF, ANY OR ALL OF THE SHARES OR ANY INTEREST THEREIN;

 

(II)                                  GRANT ANY PROXY OR POWER OF ATTORNEY WITH
RESPECT TO THE SHARES, DEPOSIT ANY OF THE SHARES INTO A VOTING TRUST OR ENTER
INTO A VOTING AGREEMENT (OTHER THAN THIS AGREEMENT) OR ARRANGEMENT WITH RESPECT
TO THE SHARES; PROVIDED, HOWEVER, THAT COMPANY SHAREHOLDER MAY GRANT A PROXY
WHICH OBLIGATES THE RECIPIENT OF SUCH PROXY TO VOTE THE SHARES CONSISTENT WITH
THE TERMS HEREOF (IT BEING UNDERSTOOD THAT THE GRANT OF SUCH PROXY DOES NOT
RELIEVE THE COMPANY SHAREHOLDER OF HIS OBLIGATIONS UNDER SECTION 1.2 HEREOF) OR

 

(III)                               TAKE ANY OTHER ACTION THAT WOULD MAKE ANY
REPRESENTATION OR WARRANTY OF THE COMPANY SHAREHOLDER CONTAINED HEREIN UNTRUE OR
INCORRECT OR HAVE THE EFFECT OF PREVENTING OR DISABLING THE COMPANY SHAREHOLDER
FROM PERFORMING HIS OBLIGATIONS UNDER THIS AGREEMENT.

 


(B)                                 TO THE EXTENT THE COMPANY SHAREHOLDER IS, AS
OF THE DATE HEREOF, PARTY TO A CONTRACT OR AGREEMENT THAT REQUIRES THE COMPANY
SHAREHOLDER TO TRANSFER SHARES TO ANOTHER PERSON OR ENTITY, THE COMPANY
SHAREHOLDER WILL NOT EFFECT ANY SUCH TRANSFER UNLESS AND UNTIL THE TRANSFEREE
AGREES TO BE BOUND BY AND EXECUTES AN AGREEMENT IN THE FORM OF THIS AGREEMENT
WITH RESPECT TO THE SHARES TO BE TRANSFERRED.  NOTHING HEREIN SHALL PROHIBIT THE
COMPANY SHAREHOLDER FROM EXERCISING (IN ACCORDANCE WITH THE TERMS OF THE OPTION
OR WARRANT, AS APPLICABLE) ANY OPTION OR WARRANT THE COMPANY SHAREHOLDER MAY
HOLD; PROVIDED THAT THE SECURITIES ACQUIRED UPON SUCH EXERCISE SHALL BE DEEMED
SUBJECT TO THIS AGREEMENT.


 


1.4                                 OTHER AGREEMENTS


 


(A)                                  UPON THE REQUEST OF THE PURCHASER, THE
COMPANY SHAREHOLDER AGREES TO NOTIFY PROMPTLY THE PURCHASER OF THE NUMBER OF ANY
ADDITIONAL SHARES ACQUIRED BY THE COMPANY SHAREHOLDER, IF ANY, AFTER THE
EXECUTION OF THIS AGREEMENT.


 


(B)                                 THE COMPANY SHAREHOLDER AGREES NOT TO
SOLICIT, INITIATE, CONSIDER, ENCOURAGE OR ACCEPT ANY OTHER PROPOSALS OR OFFERS
FROM ANY PERSON OR ENTITY (I) RELATING TO ANY ACQUISITION OR PURCHASE OF ALL OR
ANY PORTION OF THE SHARES OR ASSETS OF THE COMPANY OTHER THAN IN SUCH FASHION
THAT DOES NOT LEAD TO, OR RESULT IN, THE COMPANY VIOLATING ITS OBLIGATIONS UNDER
THE OPTION AGREEMENT OR THE COMPANY SHAREHOLDER VIOLATING HIS OBLIGATIONS UNDER
THIS AGREEMENT, (II) THAT CONTEMPLATES OR CAUSES SUCH PERSON OR

 

3

--------------------------------------------------------------------------------


 


ENTITY ENTERING INTO ANY BUSINESS COMBINATION WITH THE COMPANY OTHER THAN IN
SUCH FASHION THAT DOES NOT LEAD TO, OR RESULT IN, THE COMPANY VIOLATING ITS
OBLIGATIONS UNDER THE OPTION AGREEMENT OR THE COMPANY SHAREHOLDER VIOLATING HIS
OBLIGATIONS UNDER THIS AGREEMENT OR (III) THAT CONTEMPLATES OR CAUSES SUCH
PERSON OR ENTITY ENTERING INTO ANY OTHER EXTRAORDINARY BUSINESS TRANSACTION
INVOLVING OR OTHERWISE RELATING TO THE COMPANY OTHER THAN IN SUCH FASHION THAT
DOES NOT LEAD TO, OR RESULT IN, THE COMPANY VIOLATING ITS OBLIGATIONS UNDER THE
OPTION AGREEMENT OR THE COMPANY SHAREHOLDER VIOLATING HIS OBLIGATIONS UNDER THIS
AGREEMENT.


 


2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHAREHOLDER


 


2.1                                 THE COMPANY SHAREHOLDER IS THE RECORD AND
BENEFICIAL OWNER OF, OR THE COMPANY SHAREHOLDER EXERCISES VOTING POWER OVER,
(A) THE NUMBER OF SHARES INDICATED ON THE FINAL PAGE OF THIS AGREEMENT, WHICH
ARE FREE AND CLEAR OF ANY LIENS AND (B) THE OPTIONS, WARRANTS, PURCHASE RIGHTS,
SUBSCRIPTION RIGHTS, CONVERSION RIGHTS, EXCHANGE RIGHTS, OR OTHER CONTRACTS OR
COMMITMENTS OF ANY KIND PURSUANT TO WHICH THE COMPANY SHAREHOLDER MAY ACQUIRE
SHARES AS SET FORTH ON THE FINAL PAGE OF THIS AGREEMENT.  EXCEPT AS SET FORTH ON
THE FINAL PAGE OF THIS AGREEMENT, THE COMPANY SHAREHOLDER DOES NOT OWN OF
RECORD, BENEFICIALLY OWN OR HAVE ANY OTHER RIGHTS, INTERESTS, RIGHTS TO CONTROL
OR VOTE, OR DIRECT THE CONTROL OR VOTING OF, ANY SHARES AS OF THE DATE OF THIS
AGREEMENT.


 


2.2                                 THE COMPANY SHAREHOLDER HAS THE REQUISITE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY SHAREHOLDER AND THE CONSUMMATION BY THE COMPANY
SHAREHOLDER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION OF THE COMPANY SHAREHOLDER.  THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY SHAREHOLDER AND CONSTITUTES
A VALID AND BINDING OBLIGATION OF THE COMPANY SHAREHOLDER, ENFORCEABLE AGAINST
THE COMPANY SHAREHOLDER IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS THE SAME MAY
BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM OR SIMILAR LAWS OF
GENERAL APPLICATION RELATING TO OR AFFECTING CREDITORS’ RIGHTS, AND (II) FOR THE
LIMITATIONS IMPOSED BY GENERAL PRINCIPLES OF EQUITY.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT DOES NOT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT WILL NOT, CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A
RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION WHICH WOULD
RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE SHARES OWNED BY THE COMPANY
SHAREHOLDER OR ANY SHARES AS TO WHICH THE COMPANY SHAREHOLDER HAS ANY RIGHTS,
UNDER ANY PROVISION OF APPLICABLE LAW OR REGULATION OR OF ANY AGREEMENT,
JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT BINDING ON THE COMPANY
SHAREHOLDER OR ANY SHARES OWNED BY THE COMPANY SHAREHOLDER.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE COMPANY SHAREHOLDER DO NOT, AND THE
PERFORMANCE OF THIS AGREEMENT BY THE COMPANY SHAREHOLDER WILL NOT, REQUIRE ANY
WRITTEN, ORAL OR OTHER AGREEMENT, CONTRACT OR LEGALLY BINDING COMMITMENT OF ANY
THIRD PARTY.  IF THIS AGREEMENT IS BEING EXECUTED IN A REPRESENTATIVE OR
FIDUCIARY CAPACITY, THE PERSON SIGNING THIS AGREEMENT HAS FULL POWER AND
AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT.


 


3.                                       TERMINATION OF OBLIGATIONS


 

The obligations of the Company Shareholder pursuant to Sections 1.2 and 1.3
hereof shall terminate upon the earliest of (i) the Merger Effective Date (as
defined in the Option Agreement), or (ii) the date of the termination of the
Option Agreement.  In addition, the

 

4

--------------------------------------------------------------------------------


 

Purchaser may terminate this Agreement in its entirety by providing written
notice of such termination to the Company Shareholder, and such termination
shall be effective immediately upon delivery of such notice.

 


4.                                       MISCELLANEOUS


 


4.1                                 SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THEN THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.


 


4.2                                 BINDING EFFECT AND ASSIGNMENT.  THIS
AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS, BUT, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER THIS
AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS OF THE PARTIES HERETO
MAY BE ASSIGNED BY EITHER OF THE PARTIES WITHOUT PRIOR WRITTEN CONSENT OF THE
OTHER.  ANY PURPORTED ASSIGNMENT IN VIOLATION OF THIS SECTION 4.2 SHALL BE VOID.


 


4.3                                 AMENDMENTS AND MODIFICATION.  THIS AGREEMENT
MAY NOT BE MODIFIED, AMENDED, ALTERED OR SUPPLEMENTED EXCEPT UPON THE EXECUTION
AND DELIVERY OF A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO.


 


4.4                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN UPON
DELIVERY EITHER BY COMMERCIAL DELIVERY SERVICE, OR SENT VIA FACSIMILE (RECEIPT
CONFIRMED), TO THE PARTIES AT THE FOLLOWING ADDRESS OR FACSIMILE NUMBERS (OR AT
SUCH OTHER ADDRESS OR FACSIMILE NUMBERS FOR A PARTY AS SHALL BE SPECIFIED BY
LIKE NOTICE):

 

If to the Purchaser:

 

STEN Acquisition Corporation
10275 Minnetonka Boulevard, Suite 310
Wayzata, MN 55305
Attention:  Kenneth W. Brimmer,

with a copy to:

 

Lindquist & Vennum P.L.L.P.
4200 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402

 

Chief Executive Officer

Attention: Girard P. Miller

Facsimile: 952-545-2795

Facsimile: 612-371-3207

 

If to the Company Shareholder, to the address for notice set forth on the last
page hereof.

 

Any party hereto may by notice so given provide and change its address for
future notices hereunder.  Notice shall conclusively be deemed to have been
given when personally delivered or when deposited in the mail in the manner set
forth above.

 


4.5                                 GOVERNING LAW; DISPUTES.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MINNESOTA.  IN THE EVENT THERE IS ANY DISPUTE BETWEEN THE PARTIES
HERETO OVER THE NUMBER OF THE SHARES OWNED OF RECORD OR BENEFICIALLY BY THE
COMPANY SHAREHOLDER OR OVER WHICH THE COMPANY SHAREHOLDER EXERCISES VOTING POWER
AS OF THE EXECUTION BY THE COMPANY SHAREHOLDER OF THIS AGREEMENT AND ALL

 

5

--------------------------------------------------------------------------------


 


ADDITIONAL SHARES (INCLUDING WITHOUT LIMITATION ALL ADDITIONAL SHARES OF THE
COMPANY COMMON STOCK) OF WHICH THE COMPANY SHAREHOLDER ACQUIRES OWNERSHIP OR
VOTING POWER AFTER THE TIME THAT THE COMPANY SHAREHOLDER EXECUTES THIS AGREEMENT
THAT ARE INCLUDED IN THE DEFINITION SHARES, THE DETERMINATION OF SUCH DISPUTE
SHALL BE DETERMINED BE A COURT OF COMPETENT JURISDICTION.

 


4.6                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES AND CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR
NEGOTIATIONS, CORRESPONDENCE, AGREEMENTS, UNDERSTANDINGS, DUTIES OR OBLIGATIONS
BETWEEN THE PARTIES RESPECTING THE SUBJECT MATTER HEREOF.


 


4.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN FACSIMILE AND IN OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED
AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


4.8                                 CAPTIONS.  THE CAPTIONS TO SECTIONS OF THIS
AGREEMENT HAVE BEEN INSERTED FOR IDENTIFICATION AND REFERENCE PURPOSES ONLY AND
SHALL NOT BE USED TO CONSTRUE OR INTERPRET THIS AGREEMENT.


 


4.9                                 JUDICIAL PROCEEDINGS. ANY JUDICIAL
PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT SOLELY ANY FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION LOCATED IN HENNEPIN COUNTY IN THE STATE OF
MINNESOTA.  BY EXECUTION AND DELIVERY OF EACH THIS AGREEMENT EACH PARTY:
(I) ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY, (II) WAIVES PERSONAL
SERVICE OF PROCESS, (III) AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND (IV) WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION, VENUE,
CONVENIENCE OR FORUM NON CONVENIENS.  ALL PARTIES ACKNOWLEDGE THAT THEY
PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT WITH THE
ASSISTANCE OF COUNSEL AND THAT, ACCORDINGLY, NO PARTY SHALL MOVE OR PETITION A
COURT CONSTRUING THIS AGREEMENT TO CONSTRUE IT MORE STRINGENTLY AGAINST ONE
PARTY THAN AGAINST ANY OTHER.


 


4.10                           WAIVER OF JURY TRIAL. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.

 

[Signature Page to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first above written.

 

 

STEN ACQUISITION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE COMPANY SHAREHOLDER:

 

 

 

Signature:

 

 

 

 

 

Printed Name:

 

 

 

 

 

[Executed by each of Kenneth Antos, Mark Hill and
Arthur Petrie]

 

 

 

The Company Shareholder’s Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned by the Company
Shareholder:            *

 

 

 

Warrants, Options or other rights to acquire Shares
               (number of Shares)

 

--------------------------------------------------------------------------------

*The number of Shares shall be determined in accordance with
Section 1.1(a) hereof.

 

7

--------------------------------------------------------------------------------